Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent  

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (US Pub. 2018/0170064).

         Higuchi et al.  disclose3 in Figures 1-2, 4 and 6-14 a liquid jet apparatus comprising:
         Regarding claim 1, an ink-cartridge mounting unit (1002) to which an ink cartridge (1006) containing ink is to be mounted, wherein the ink-cartridge mounting unit (1002) includes a cover (1023), wherein the ink cartridge (1006) is disposed inside the cover (1023) and in the ink-jet printing apparatus (1001) in such a way that the ink cartridge (1006) is mounted to the ink-cartridge mounting unit (1002), and then the cover (1023) is closed from an open state, and wherein the ink contained in the ink cartridge (1006) can be seen from outside of the ink-jet printing apparatus (1001) in a state where the cover (1023) is closed (Figures 1 and 4).                      
         Regarding claim 2, wherein, in the state where the cover (1023) is closed, the ink contained in the ink cartridge (1006) can be seen from the outside of the ink-jet printing apparatus (1001) through a window (1021) that is a partially cut-out portion of the cover (1023) (Figure 1).
          Regarding claim 3, wherein the window (1023)  is a hollow space through which the ink cartridge (1006) is exposed (Figure 1).
          Regarding claim 4, wherein the window (1023) is a transparent window through which the ink contained in the ink cartridge (1006) can be seen from the outside of the ink-jet printing apparatus (1001) (Figure 1, paragraph 0123).
          Regarding claim 5, wherein the cover (1023) is configured to be opened and closed by rotation (Figure 4, paragraph 0003).

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US Pub. 


         Tanaka et al.  disclose3 in Figures 1-2, 4 and 6-14 a droplet ejecting apparatus comprising:
         Regarding claim 1, an ink-cartridge mounting unit (2) to which an ink cartridge (20) containing ink is to be mounted, wherein the ink-cartridge mounting unit (2) includes a cover (18 or 18B), wherein the ink cartridge (20) is disposed inside the cover (18 or 18B) and in the ink-jet printing apparatus (1A or 1B) in such a way that the ink cartridge (20) is mounted to the ink-cartridge mounting unit (2), and then the cover (18 or18B) is closed from an open state, and wherein the ink contained in the ink cartridge (20) can be seen from outside of the ink-jet printing apparatus (1A or 1B) in a state where the cover (18 or 18B) is closed (Figures 1-5 and 20-21).
          Regarding claim 2, wherein, in the state where the cover (18 or 18B) is closed, the ink contained in the ink cartridge (20) can be seen from the outside of the ink-jet printing apparatus (1A) through a window (19 or 59) that is a partially cut-out portion of the cover (5 or 5B) (Figures 1 and 5).
           Regarding claim 3, wherein the window (19 or 59) is a hollow space through which the ink cartridge (20) is exposed (Figures 1 and 5).
           Regarding claim 4, wherein the window (19 or 59) is a transparent window through which the ink contained in the ink cartridge (20) can be seen from the outside of the ink-jet printing apparatus (1A or 1B) (Figures 1 and 4-5).
           Regarding claim 5, wherein the cover (18 or 18B) is configured to be opened and closed by rotation (Figures 1 and 5, paragraph 0132).
           Regarding claim 6, wherein the cover (18) displays a graded scale (31) (Figures 1-3).
          Regarding claim 7, wherein the cover (18) includes a window (19) that is a partly cut-out portion and is made of a transparent member (transparent sheet), and wherein the graded scale 
           Regarding claim 8, wherein a label (transparent sheet or 5) with an identification symbol (35IBK, 35IC, 35IY, 35IM) corresponding to the graded scale (31) is attached to the cover (18) (Figures 3 and 16, paragraph 0227).
           Regarding claim 9, wherein the ink cartridge (20) is marked with a graded scale (25, 26), and the graded scale (25, 26) located on the ink cartridge (20) can be seen from the outside of the ink-jet printing apparatus (1A and 4).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pub. 
2018/0194142) in view of Okumura et al. (US Pub. 2018/0244052).

         Tanaka et al.  disclose3 in Figures 1-2, 4 and 6-14 a droplet ejecting apparatus comprising:     

           However, Tanaka et al. do not disclose a back wall that is positioned at a position opposite to the front wall, and wherein the back wall is made of a transparent wall through which the ink contained in the ink cartridge can be seen from the outside of the ink-jet printing apparatus.

           Nevertheless, Okumura et al. disclose in Figures 1 and 10-11 a printer (1) comprising the ink cartridge (10) has a front wall (81) positioned forward when mounted to the ink-cartridge mounting unit (4), and wherein a back wall (85) that is positioned at a position opposite to the front wall (81), and wherein the back wall (85) is made of a transparent wall through which the ink contained in the ink cartridge (10) can be seen from the outside of the ink-jet printing apparatus (1) (paragraphs 0051 and 0083).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Okumura et al. in the Tanaka et al’s droplet ejecting apparatus for the purpose of recognizing an ink amount in an ink tank.

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2019/0126629; US Pub. 2018/0250943; US Pub. 2017/0355197) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION
Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
         For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/ANH T VO/Primary Examiner, Art Unit 2853